             Case 2:21-bk-00123-FMD               Doc 105    Filed 06/24/21      Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
In re:
                                                         Chapter 13
Gregory Brian Myers                                      Case Number 21-00123-CED
                                                         Honorable Caryl E. Delano
      Debtor
____________________________________/

                                 OBJECTIONS TO CONFIRMATION


         NOW COMES Creditor, Select Portfolio Servicing, Inc., by and through its attorneys, Orlans PC,

and hereby Objects to Confirmation as follows:

1.       Secured Creditor holds a first lien on real property owned by Debtor(s) which is located at 4505

         Wetherill Road, Bethesda, MD 20816, by virtue of a Mortgage which is recorded in Book 34124

         Page 515 of the Public Records of Montgomery County, Florida (the “Mortgage”).

2.       The Mortgage is materially in default.

3.       The Debtor’s Chapter 13 Plan fails to treat Creditor’s claim. Creditor, Select Portfolio Servicing,

         Inc. as servicing agent for U.S. Bank NA, successor trustee to Bank of America, NA, successor in

         interest to LaSalle Bank NA, as trustee, on behalf of the holders of the WaMu Mortgage Pass-

         Through Certificates, Series 2007-OA4 must receive the regular monthly mortgage payment of

         $9,832.20 plus at least $29,589.94 a month on the pre-petition arrearage.

4.       That Debtor’s Chapter 13 Plan appears underfunded and infeasible to pay the post-petition

         monthly mortgage payments and cure the pre-petition arrearage timely.



         WHEREFORE, Select Portfolio Servicing, Inc. as servicing agent for U.S. Bank NA, successor

trustee to Bank of America, NA, successor in interest to LaSalle Bank NA, as trustee, on behalf of the

holders of the WaMu Mortgage Pass-Through Certificates, Series 2007-OA4 by and through its attorneys

prays that Confirmation be denied, and the case be dismissed.
Case 2:21-bk-00123-FMD   Doc 105     Filed 06/24/21      Page 2 of 2



                                   Date: June 24, 2021
                                   Respectfully Submitted,

                                   _/s/ Jessica R. Morris, Esquire
                                   Jessica R. Morris, Esq. 88785
                                   Orlans PC
                                   Attorneys for U.S. Bank NA, successor trustee
                                   to Bank of America, NA, successor in interest to
                                   LaSalle Bank NA, as trustee, on behalf of the
                                   holders of the WaMu Mortgage Pass-Through
                                   Certificates, Series 2007-OA4
                                   23123 State Road 7
                                   Suite 350B
                                   Boca Raton, FL 33428
                                   (561) 576-6893
                                   Email: jmorris@orlans.com
                                   File Number: 21-002938
